       Case 4:17-cv-00029-BMM Document 240 Filed 01/07/19 Page 1 of 5



MARK STEGER SMITH
Assistant U.S. Attorney
U.S. Attorney’s Office
2601 Second Avenue North, Suite 3200
Billings, MT 59101
Ph: (406) 247-4667; Fax: (406) 657-6058
mark.smith3@usdoj.gov

JEAN E. WILLIAMS, Deputy Assistant Attorney General
United States Department of Justice
Environment and Natural Resources Division
SETH M. BARSKY, Section Chief
BRIDGET KENNEDY McNEIL (CO Bar 34299)
Wildlife and Marine Resources Section
LUTHER L. HAJEK (CO Bar 44303)
Natural Resources Section
999 18th St., South Terrace, Suite 370
Denver, CO 80202
Ph: (303) 844-1484, (303) 844-1376; Fax: (303) 844-1350
bridget.mcneil@usdoj.gov
luke.hajek@usdoj.gov

Attorneys for Federal Defendants

               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION


 INDIGENOUS ENVIRONMENTAL                 CV 17-29-GF-BMM
 NETWORK, et al.,                         CV 17-31-GF-BMM

 and                                      Consolidated

 NORTHERN PLAINS RESOURCE                 FEDERAL DEFENDANTS’
 COUNCIL, et al.,                         STATEMENT REGARDING THE
                                          HEARING ON DEFENDANT-
            Plaintiffs,                   INTERVENORS’ MOTION FOR
 v.                                       STAY PENDING APPEAL
         Case 4:17-cv-00029-BMM Document 240 Filed 01/07/19 Page 2 of 5



 UNITED STATES DEPARTMENT OF
 STATE, et al.,

              Defendants,
 and

 TRANSCANADA CORPORATION, et
 al.,

              Defendant-Intervenors.



Federal Defendants hereby provide the following statement regarding the January

14, 2019 hearing scheduled on Defendant-Intervenors’ Motion for a Stay Pending

Appeal.

        1.   At the end of the day on December 21, 2018, the appropriations act

that had been funding the Department of Justice expired and appropriations to the

Department lapsed. The same is true for several other Executive agencies,

including the Federal Defendants in this case. The Department does not know

when funding will be restored by Congress.

        2.   Absent an appropriation, Department of Justice attorneys and

employees of the Federal Defendants are prohibited from working, even on a

voluntary basis, except in very limited circumstances, including “emergencies

involving the safety of human life or the protection of property.” 31 U.S.C. §

1342.

        3.   As represented in Defendant-Intervenors’ motion, Federal Defendants
                                         2
       Case 4:17-cv-00029-BMM Document 240 Filed 01/07/19 Page 3 of 5



do not oppose the motion for a stay pending appeal.

      4.     Under the circumstances summarized above, Federal Defendants do

not believe our participation at the January 14, 2019 hearing is necessary and do

not object to the hearing proceeding without Department counsel present.1



      Respectfully submitted this 7th day of January, 2019,

                                JEAN E. WILLIAMS
                                Deputy Assistant Attorney General
                                United States Department of Justice
                                Environment and Natural Resources Division

                                SETH M. BARSKY, Section Chief

                                /s/ Bridget K. McNeil____________
                                BRIDGET KENNEDY McNEIL (CO Bar 34299)
                                Senior Trial Attorney
                                Wildlife and Marine Resources Section
                                999 18th St., South Terrace, Suite 370
                                Denver, CO 80202
                                Ph: (303) 844-1484; Fax: (303) 844-1350
                                bridget.mcneil@usdoj.gov

                                /s/ Luther L. Hajek________________
                                LUTHER L. HAJEK (CO Bar 44303)
                                Trial Attorney
                                Natural Resources Section

1
 If the Court disagrees, the Department of Justice is required to request a stay of
the hearing until Congress has restored appropriations to the Department and
Federal Defendants. Federal Defendants will file a motion to that effect, if the
Court requires. Alternatively, if the Court requires the participation of Department
counsel and is not inclined to stay the hearing date, the Department of Justice
respectfully requests permission to appear telephonically at the January 14, 2019
hearing.
                                         3
Case 4:17-cv-00029-BMM Document 240 Filed 01/07/19 Page 4 of 5



                      999 18th Street, South Terrace, Suite 370
                      Denver, CO 80202
                      Ph: (303) 844-1376; Fax: (303) 844-1350
                      luke.hajek@usdoj.gov

                      Attorneys for Federal Defendants




                              4
       Case 4:17-cv-00029-BMM Document 240 Filed 01/07/19 Page 5 of 5



                        CERTIFICATE OF SERVICE

      I hereby certify that on January 7, 2019, a copy of the foregoing Federal

Defendants’ Statement Regarding the Hearing on Defendant-Intervenors’ Motion

for Stay Pending Appeal was served on all counsel of record via the Court’s

CM/ECF system.


                                /s/ Bridget K. McNeil
                                Bridget Kennedy McNeil
                                U.S. Department of Justice




                                         5
